Citation Nr: 0924246	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  01-09 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an extra-schedular rating pursuant to the 
provisions of 38 C.F.R.       § 3.321(b)(1) for left ankle 
disability.

2.  Entitlement to an extra-schedular rating pursuant to the 
provisions of 38 C.F.R.       § 3.321(b)(1) for bilateral 
foot disability.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

4.  Entitlement to an effective date earlier than October 23, 
2000, for the grant of a 20 percent rating for left ankle 
disability.

5.  Entitlement to an increased rating for bilateral foot 
disability, currently evaluated as 30 percent disabling, on 
the basis of a schedular evaluation.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
March 1968, and from November 1973 to March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Togus, Maine (In January 2005, the 
veteran changed his residence to within the jurisdiction of 
the Albuquerque, New Mexico RO).  In the May 2001 rating 
decision, the RO did the following: 

(1) increased the assigned rating for limited motion of 
the left ankle (left ankle disability) from 10 to 20 
percent, effective October 23, 2000; 

(2) denied a claim for an increased rating for bilateral 
marked metatarsalgia with callosities and congenital 
heel deformity, left foot (bilateral foot disability), 
continuing the existing 30 percent rating in effect; and 

(3) denied a claim for a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).

The veteran perfected an appeal as to the following: the 20 
percent rating assigned for the left ankle disability as well 
as the effective date of that assignment; the denial of an 
increased rating for bilateral foot disability; and the 
denial of the claim for TDIU.

In a March 2004 decision, the Board denied the Veteran's 
claims for higher schedular ratings for the left ankle 
disability and for the bilateral foot disability; both 
denials on a schedular basis only.  The Veteran later 
appealed the decision denying these two issues to the United 
States Court of Appeals for Veterans Claims.

In the March 2004 decision, the Board also remanded matters 
involving other issues to the RO for further development, and 
for consideration of whether an extraschedular evaluation was 
warranted for the veteran's left ankle disability and 
bilateral foot disability under 38 C.F.R. § 3.321(b)(1).  See 
VAOPGCPREC 6-96 (requiring that the Board remand the issue of 
entitlement to an extraschedular rating when further action 
by the RO is necessary).
 
In the March 2004 decision, the Board also remanded the TDIU 
issue to the RO and ordered that the RO refer that issue to 
the Director of Compensation and Pension for consideration of 
the claim on an extra-schedular basis. See 38 C.F.R. § 
4.16(b).   Also, with respect to the appealed claim for an 
earlier effective date for the assignment of a 20 percent 
rating for the left ankle disability, the Board remanded that 
issue to the RO in order for the RO to provide notice of the 
information and evidence necessary to substantiate that 
claim.

In the March 2004 remand, the Board ordered other development 
as well, concluding with an order that the RO readjudicate 
the following issues: (1) entitlement to an effective date 
earlier than October 23, 2000, for the grant of a 20 percent 
rating for left ankle disability; (2) entitlement to a TDIU; 
and (3) entitlement to extraschedular ratings and to TDIU, 
pursuant to the provisions of 38 C.F.R. §§ 3.321(b)(1) and 
4.16(b), respectively, in light of the additional evidence 
associated with the claims file.  In January 2006, the Board 
again remanded the case to the RO for the RO to issue a 
supplemental statement of the case documenting readjudication 
of these issues.  

In a February 2006 Memorandum Decision (with Judgment issued 
in February 2006), the Court vacated the portion of a March 
2004 Board decision that denied an increased schedular rating 
for a bilateral foot disability, and remanded this matter for 
readjudication consistent with that decision.  The Court also 
affirmed the Board's denial of an increased schedular rating 
for left ankle disability.  

Pursuant to the Board's March 2004 remand instructions, the 
Appeals Management Center referred the case to the Director 
of the Compensation and Pension Service for consideration of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321.  In an April 2009 decision, the Director denied 
entitlement to an extra-schedular rating for the Veteran's 
service-connected disabilities, on the basis that there was 
no unusual or exceptional disability pattern that renders 
application of the regular rating criteria impractical. 

In an April 2009 supplemental statement of the case, the RO 
determined that, based on the evidence, the service-connected 
left ankle and bilateral foot disabilities did not warrant 
extraschedular evaluations.  

The issue of entitlement to an increased rating for bilateral 
foot disability on the basis of a schedular evaluation is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left ankle disability does not result in 
marked interference with employment or frequent 
hospitalization, or otherwise present an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards.

2.  The Veteran's bilateral foot disability does not result 
in marked interference with employment or frequent 
hospitalization, or otherwise present an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards.

3.  The Veteran's service-connected disabilities do not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment consistent with his 
education and work experience.

4.  The Veteran submitted a claim of entitlement to an 
increased disability rating for a left ankle disability, 
which was received on October 23, 2000 and continuously 
prosecuted thereafter.  


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular evaluation for left 
ankle disability are not met. 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.321(b)(1) (2008).

2.  The criteria for an extraschedular evaluation for 
bilateral foot disability are not met.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.321(b)(1) (2008).

3.  The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b)(2008).
 
4.  The criteria have not been met for an effective date 
prior to October 23, 2000, for a grant of a 20 percent 
schedular disability rating for a left ankle disability.  38 
U.S.C.A. § 5110; 38 C.F.R. §§ 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Despite the fact that notification to the veteran may not 
have met all of the requirements of the VCAA and related case 
law, including Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Board finds that the matter decided below may be 
addressed at this time, without further remand, because any 
errors in notice are not prejudicial, and because the veteran 
has been provided all the information necessary to allow a 
reasonable person to substantiate the claim.  

VA notified the veteran of the information and evidence 
needed to substantiate and complete a claim by way of letters 
dated between May 2001 and October 2006, as well as in the 
statement of the case and a supplemental statements of the 
case in August 2003 and April 2009.  These documents provided 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain. 
 The statement of the case informed the veteran of the 
specific rating criteria which would provide a basis for 
increased ratings regarding his service-connected disorder on 
appeal.  

By way of these letters the RO informed the veteran of what 
evidence was required to substantiate a claim for an extra-
schedular rating pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1); a claim for TDIU, including pursuant to 38 
C.F.R. § 4.16(b); and a claim for an effective date earlier 
than October 23, 2000, for the grant of a 20 percent rating 
for left ankle disability.   

The RO has provided adequate notice of how effective dates 
are assigned.  The claim was subsequently readjudicated most 
recently in the April 2009 supplemental statement of the 
case.  While the appellant may not have received full notice 
prior to the initial decision, after pertinent notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims.

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains records of medical 
treatment received for his left ankle and bilateral foot 
conditions and the reports of examinations, including most 
recently in December 2006.  In sum, there is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claim, and, as warranted by law, by affording VA examinations 
as discussed below.  There is no indication that any 
additional evidence remains outstanding.
 
II.  Extraschedular Evaluations

The Veteran is claiming increased ratings for his service 
connected bilateral foot disability and left ankle 
disability, both to be evaluated here solely on the basis of 
extraschedular evaluation.  Evaluation of these two 
disabilities on a schedular basis is not a subject of this 
decision.  Evaluation of the bilateral foot disability on a 
schedular basis is the subject of the REMAND (below); and 
evaluation of the left ankle disability is no longer the 
subject of Board adjudication because the Board denied that 
claim in a March 2004 decision, which was affirmed by the 
Court in a February 2006 Memorandum Decision.

Here the adjudication is solely as to entitlement to extra-
schedular ratings, pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1), for the veteran's service-connected bilateral 
foot disability and left ankle disability.  

Disability evaluations are generally determined by comparing 
present symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  The 
Rating Schedule will represent, as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from a service-connected 
disability. 38 C.F.R. § 3.321(a).  

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of that schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  In the exceptional case, however, to 
accord justice, where the schedular evaluations are found to 
be inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. 
§ 3.321(b)(1), an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b).  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2001); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The lay statements and testimony describing the symptoms of 
the veteran's service-connected left ankle disability and 
bilateral foot disability are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  However, these statements must be considered in 
conjunction with the objective medical evidence of record and 
the pertinent criteria, in this case, that pertaining to 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  See 38 C.F.R. § 3.321(b).  

The Board has reviewed the pertinent lay and medical evidence 
of record.  As discussed below, the evidence does not show 
that the veteran's service-connected left ankle disability or 
bilateral foot disability presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

First, there is no evidence that either of these service-
connected disabilities have resulted in the veteran having 
frequent periods of hospitalization for related symptoms.  
Review of the record since service does not show that the 
veteran has been hospitalized for the left ankle disability 
or for the bilateral foot disability; and the veteran has not 
claimed otherwise.

Second, as discussed below, the evidence does not show that 
there has been a marked interference with employment due to 
his service-connected left ankle disability and/or bilateral 
foot disability.  

The Veteran submitted his claim on appeal in October 2000.  
The material evidence pertaining to this claim includes VA 
and private treatment records dated from 1999 to October 
2006, showing treatment for various conditions and complaints 
including the left ankle and bilateral foot disabilities; and 
reports of VA examinations in January 2001, August 2003, and 
December 2006. 

In an October 2000 treatment note, a VA physician noted that 
the veteran had metatarsalgia and osteoarthritis of his 
knees, hips and back; and that the veteran was totally 
disabled from all work due to those conditions.

The report of a January 2001 VA examination shows that the 
Veteran reported complaints of increased pain and stiffness 
with prolonged standing, and left ankle pain that was 
occasionally so painful as to require him to rest.  Inserts 
did not help, and he used big sole shoes.  He denied using 
corrective shoes or braces, but indicated that he used a 
cane.  He reported that his left foot sometimes became so 
uncomfortable that he required rest.  

Physical examination showed hammertoe deformity on the right 
as well as a small callus of the distal right third toe.  
There were two callosities in the area of the third and fifth 
toes of the metatarsal heads which were extremely tender to 
palpation.  There were hammertoes on the left and a large 
callosity, as well as decreased range of motion.  There was 
severe hallux valgus with marked deformity of the toes on the 
left foot.  The veteran was diagnosed with metatarsalgia of 
the right foot with callosities, and with residuals of 
decreased activity due to increased pain; he was also 
diagnosed with metatarsalgia, hammertoes with callosities, 
and talar tilt on the left with degenerative joint disease 
and periods of increased discomfort that prevent ambulation.

The report of an August 2003 VA examination shows that the 
Veteran reported complaints that he was unable to walk or to 
stand for prolonged periods, and that he wore arch supports 
or orthotics.  He reported complaints of intermittent left 
ankle pain, stiffness, weakness and swelling with prolonged 
activity.  He denied using any left ankle support device and 
indicated that he was able to walk halfway across a parking 
lot.  He denied using a brace, but indicated that he used a 
cane. 

Regarding the left ankle, examination showed a varus heel, 
and range of left ankle motion testing disclosed dorsal 
extension to neutral, and plantar flexion to 20 degrees 
before the onset of pain. 

Regarding the bilateral foot disability, examination showed a 
severe bunion on the left, with a varus heel.  No hallux 
valgus was present on the right.  Bilaterally the metatarsal 
arch was collapsed, with central callosities over the middle 
ray.  There was hammertoe deformity and clawing of the toes 
bilaterally on toes two through five, with rigidity in all 
joints.  There was stiffening of the metatarsophalangeal 
joint of the large toe with flexion from zero to 15 degrees.  
The right longitudinal arch was normal.  With respect to the 
smaller toes, the veteran was able to hyperextend the toes by 
10 degrees bilaterally; the phalangeal joints were otherwise 
stiff.  There was pes cavus deformity on the left only, and 
no muscle atrophy was present in the left calf. 

The examination report contains diagnoses of moderate 
degenerative joint disease of the left lateral ankle, with 
degenerative joint disease of the subtalar joint of left 
foot; bilateral metatarsalgia, with callosities and collapsed 
metatarsal arches; hallux valgus and pes cavus of the left 
foot, with residuals of treated clubfoot deformity of the 
left foot and multiple claw and hammertoe deformities 
bilaterally.

In a statement received in October 2006, Dr. L. David 
Williams opined that because of the Veteran's inability to 
walk with a normal gait, the deformed calcaneous, history of 
paresthesias/burning, and the demands of a truck driver, the 
Veteran could no longer work in that capacity.  He further 
opined that the condition would get worse over time and not 
improve.

The report of a December 2006 VA examination shows that the 
examiner reviewed the claims file as to the medical history 
of the Veteran's left ankle and bilateral foot disabilities; 
including surgery during service.  The Veteran was medically 
discharged from service because of both feet and left ankle 
conditions.  After service he received no treatment for these 
conditions.  The Veteran reported that he continued to have 
difficulty in walking and wearing shoes due to the 
conditions.  

The Veteran reported that he worked as a truck driver for 
several years and also worked making paper gowns, which 
required a lot of standing.  He reported that he stopped 
working because of the pain on both feet.  He retired from 
driving trucks in 1997.  The Veteran's current complaints 
included constant pain on the right foot due to callus 
formation; and lots of stiffness on both knees and ankles.  
He is currently being seen routinely at the VA hospital for 
foot care including debridement of toenails and calluses.  He 
reported that he gets really bad pain on his left ankle that 
lasts about two to three weeks at a time.  He currently uses 
a cane, and was not working.  

After examination, the report contains diagnoses of (1) 
congenital club foot deformity with residuals of forefoot 
varus on the left foot; (2) talipesequinu varus left foot: 
(3) drop foot left due to radiculopathy secondary to back 
condition; (4) hammertoes deformity 2nd , 3rd, and 4th right 
foot and left foot; (5) recurrent plantar keratoma sub 2nd 
metatarsal head right foot; (6) keratomas sub 5th metatarsal 
head right foot and medial aspect IPJ left Hallux; (7) 
supinated gait left; (8) apropulsive gait; and (9) 
onychomycosis, bilaterally.  

The examiner concluded with a number of opinions.  As to the 
ankles, it was noted that the Veteran's left ankle condition 
does not cause any occupational impairment unless he requires 
prolonged walking and standing, and it could benefit with the 
use of an AFO (ankle foot orthoses), which would enable him 
to stand a little longer and have better gait.  The right 
ankle is asymptomatic.  As to the feet, the examiner 
indicated that the Veteran's right foot and left foot have no 
residuals of weakness or limitation of motion.  The examiner 
concluded that ankylosis was not present on the right or left 
foot.  He noted that while pain could significantly limit 
functional ability during flare-ups and when the right foot 
was used repeatedly over time, due to callus formation, this 
could be a temporary symptom as long as the callus is trimmed 
on a regular basis.  

Finally, the examiner opined that pain on the left foot could 
significantly limit functional ability during flare-ups and 
when used repeatedly over time.  The Veteran's left forefoot 
was fixed in varus position due to the residuals of club foot 
deformity since birth.  This causes a very unstable left 
ankle joint.  The Veteran has drop foot that causes more 
difficulty on ambulation, for which the Veteran would benefit 
with the use of an AFO (ankle foot orthoses).  
 
As noted above, with respect to the service-connected left 
ankle disability and bilateral foot disability, the issue of 
entitlement to an increased schedular rating is not before 
the Board; the adjudication here is solely as to the issue of 
entitlement to an extra-schedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1). 

In summary on review of the record, there is nothing in these 
records to indicate that that the veteran's service-connected 
left ankle disability and bilateral foot disability singly or 
together represent such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  The evidence does not show that 
either disability or in combination presents a disability 
picture resulting in a marked interference with employment or 
frequent periods of hospitalization.  

There is no indication in the record since service that the 
veteran has been hospitalized due to his service-connected 
left ankle disability and bilateral foot disability.  
Regarding the question of interference with employment, the 
Veteran maintains that he is unable to work due to his 
service-connected left ankle disability and bilateral foot 
disability.  Although there is evidence that there is some 
level of interference caused by these disabilities, the 
evidence does not show that the conditions represent such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  

As reflected in the October 2000 VA treatment note, one VA 
treatment provider has found the Veteran to be totally 
disabled from all work, however, this was attributed to be 
due to his non-service-connected metatarsalgia and 
osteoarthritis of his knees, hips and back.  In Dr. Williams' 
statement of October 2006, he opined that the Veteran could 
no longer work in the capacity of truck driver due to his 
inability to walk with a normal gait, the deformed 
calcaneous, and history of paresthesias/burning.  

Although the evidence shows a certain level of impairment in 
earning capacity due to the service-connected disabilities, 
there is no evidence that the nature and severity of these 
symptoms are beyond what is contemplated by the applicable 
schedular criteria.  

Under that criteria the veteran is currently assigned on a 
schedular basis a 30 percent disability rating for bilateral 
marked metatarsalgia with callosities and congenital heel 
deformity, left foot (bilateral foot disability); and a 20 
percent disability rating for limited motion of the left 
ankle (left ankle disability).  Although not the subject of 
this decision, a review of the medical records during the 
pendency of this claim does not reflect that the disability 
ratings assigned on a schedular basis are inadequate or 
inconsistent with the symptomatology of the veteran's 
disabilities.  

Again, the recent Board decision on the matter of the 
schedular rating for the left ankle disability was appealed 
to the Court, which affirmed the Board's decision, and is 
final.  The matter of the schedular rating for the bilateral 
foot disability is the subject of the REMAND that follows 
this decision.  Nevertheless, review of the medical records 
during the pendency of that claim does not reflect that 
disability ratings assigned on a schedular basis would be 
inadequate or inconsistent with symptomatology of the claim.  
Although there is evidence of marked limitation of motion of 
the ankle, a higher schedular disability rating than that in 
effect is possible for evidence of ankylosis of the left 
ankle, which is not currently shown on the record.  

Based on the foregoing, the Board finds the evidence is 
against the veteran's claim that the disability picture 
presented by the service-connected left ankle disability or 
bilateral foot disability warrants the assignment of an 
increased rating on an extraschedular basis.  See Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  The Board finds 
that the veteran's service-connected left ankle disability 
and bilateral foot disability do not present an exceptional 
or unusual disability picture.  There is no evidence 
supporting a finding that his service-connected left ankle 
disability and bilateral foot disability are productive of 
marked interference with employment or frequent periods of 
hospitalization, rendering impractical the application of the 
regular schedular standards.  

Thus, based on a careful analysis of the lay and medical 
evidence, the Board concludes that the veteran's service-
connected left ankle disability and bilateral foot disability 
do not warrant entitlement to an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1).  



III.  TDIU

The Veteran claims entitlement to a TDIU rating on the basis 
that as a result of impairment caused by the symptoms of his 
service-connected disabilities, he is unable to follow a 
substantially gainful occupation.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and that, if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be 70 percent or more.  38 
C.F.R. § 4.16(a).  

For the purposes of establishing whether there is one 
disability ratable at 60 percent, or if more than one 
disability, establishing if there is one disability ratable 
at 40 percent, as pertinent here, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor if applicable, (2) 
disabilities resulting from a common etiology or a single 
accident, or (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, etcetera.  Id.

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Factors to be considered are the Veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  

Marginal employment shall not be considered substantially 
gainful employment. 
38 C.F.R. § 4.16(a).  In reaching such a determination, the 
central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, 251 
F.3d 1378 (Fed Cir. 2001).

Service connection is currently in effect for the following 
disabilities: 

(1) bilateral marked metatarsalgia with callosities and 
congenital heel deformity, left foot (bilateral foot 
disability), currently rated as 30 percent disabling; 
and 

(2) limited motion of the left ankle (left ankle 
disability), currently rated as 20 percent disabling); 

The veteran does not meet the minimum schedular threshold 
requirements for a TDIU.  38 C.F.R. § 4.16(a).  That is, the 
combined disability rating for the service-connected 
disabilities is 50 percent, which is less than the combined 
70 percent required under 38 C.F.R. § 4.16(a).  Given the 
foregoing, the veteran does not meet the minimum schedular 
requirements for a TDIU.  Id.

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).

Thus, whether or not the percentage requirements of 38 C.F.R. 
§ 4.16(a) are met, the ultimate question is whether the 
veteran's service-connected disability renders him unable to 
secure and follow a substantially gainful occupation.  The 
Board is to evaluate whether there are circumstances in the 
veteran's case, apart from any nonservice-connected condition 
and advancing age, which would justify a total rating based 
on individual unemployability due solely to the service-
connected condition.  See 38 C.F.R. § 4.19 (2008).  

Factors to be considered are the veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability." Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993) (emphasis added).  Consideration 
may not be given to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).  Although neither 
the United States Code nor the Code of Federal Regulations 
offers a definition of "substantially gainful employment," VA 
Adjudication Procedure Manual, M21- 1, Part VI, para. 
7.09(a)(7) defines that term as "that which is ordinarily 
followed by the nondisabled to earn their livelihood with 
earnings common to the particular occupation in the community 
where the veteran resides."  Further, marginal employment, 
defined as an amount of earned annual income that does not 
exceed the poverty threshold determined by the United States 
Department of Commerce, Bureau of the Census, shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 
(2000).
  
Assignment of a TDIU evaluation requires that the record 
reflects some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A 
disability rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment. Id.

In the veteran's October 2000 application for TDIU, he 
reported that he was prevented from securing or following any 
substantially gainful occupation due to his service-connected 
disabilities.  He reported that he completed four years of 
high school education.  

He reported that he had been self employed in transportation 
until 1996, working 40 to 80 hours per week.  He stated that 
his disability first affected full time employment in 1996 
and he last worked full time that year.  The most he ever 
earned was $10,000 in one year.

Above, the Board has discussed the overall medical evidence 
associated with the service-connected disabilities.  In 
addition to the veteran's service-connected disabilities, he 
also has other disorders which seriously impact on his 
ability to work.  As noted above, the Veteran has non-
service-connected metatarsalgia and osteoarthritis of his 
knees, hips and back, which have been attributed as the 
reason for the Veteran being totally disabled from all work.  

In summary, the veteran has other conditions for which 
service connection is not currently in effect, which have 
significant disabling effects.  The disabling effects of any 
nonservice-connected conditions, however, cannot be 
considered in determining whether the veteran is entitled to 
a TDIU rating.

The veteran's service-connected left ankle disability and 
bilateral foot disability do not appear to result in a 
disability picture of sufficient severity as to produce 
unemployability.  Dr. Williams' October 2006 opinion was that 
the Veteran could no longer work in the capacity of truck 
driver due to his inability to walk with a normal gait, the 
deformed calcaneous, and history of paresthesias/burning.  
That opinion, however, is insufficient to show that service 
connected disability precludes substantially gainful 
occupation otherwise.  

As reflected in the concluding opinion of the December 2006 
VA examination report, the Veteran's left ankle condition 
does not cause any occupational impairment unless he requires 
prolonged walking and standing; and this could be improved 
with the use of an AFO (ankle foot orthoses), which would 
enable him to stand a little longer and have better gait.  
Also, the Veteran's bilateral foot condition has no residuals 
of weakness or limitation of motion; though pain could 
significantly limit functional ability during flare-ups and 
when the feet were used repeatedly over time, due to callus 
formation, but this could be a temporary symptom as long as 
the callus is trimmed on a regular basis.

After considering all of the evidence, the Board concludes 
that the evidence does not show that the veteran is incapable 
of performing the physical and mental acts required by 
employment due to his service-connected disability.  On 
considering whether a TDIU rating is warranted under 38 
C.F.R. § 4.16(b), the evidence does not show-even when 
considering the limitations and exacerbations due to the 
veteran's service-connected disabilities-that some factor 
exists that takes this veteran's case outside the realm of 
the usual so as to render impracticable his schedular 
ratings.

On this point, the Board finds that the schedular rating 
criteria are not inadequate to rate the veteran's left ankle 
disability or bilateral foot disability, as these are rated 
below the maximum allowable under the relevant codes.  
Although the left ankle disability is rated at the maximum 
allowable rating under the present code used, an increased 
rating above that is available under Diagnostic Code 5270, if 
there was evidence of ankylosis of the left ankle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.  There is not such evidence.  
The evidence moreover does not show that these disabilities 
alone or in combination, result in sufficient severity to 
produce unemployability.  While the evidence may show that 
the two service-connected disabilities might limit the 
veteran to sedentary employment, this is insufficient by 
itself to show that service-connected disability precludes 
sedentary employment.  

In summary, the evidence is insufficient to show that there 
is some factor which places the claimant in a different 
position than other veterans with the same disability rating.  
See Van Hoose, supra.  The Board therefore concludes that the 
preponderance of the evidence is against the claim that the 
veteran is currently precluded from engaging in substantial 
gainful employment by reason of his service-connected 
disabilities.  A total rating based on individual 
unemployability is limited to consideration of service-
connected disabilities.  For the reasons set forth above, the 
veteran's service-connected disabilities simply have not been 
shown to result in total disability.  Entitlement to TDIU is 
thus not established.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied. 38 U.S.C.A. § 5107 (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).
 
IV.  Effective Date Earlier than October 23, 2000, for the 
Grant of a 20 Percent Rating for Left Ankle Disability

The Veteran contends that he is entitled to an effective date 
earlier than October 23, 2000, for the grant of a 20 percent 
disability rating for a left ankle disability.

A full review of the record shows that on October 23, 2000, 
the Veteran submitted a claim in part for an increased rating 
for a left ankle disability.  The record shows that he 
perfected an appeal from the May 2001 rating decision as to 
the effective date for the grant of a 20 percent disability 
rating.  

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, shall be the day following separation 
from active service or the date entitlement arose, if the 
claim is received within one year after separation from 
service; otherwise, and for reopened claims, it shall be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400(b)(2)(i), (r) (2008). 

VA law provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that the service-connected 
disability must have increased in severity to a degree 
warranting an increase in compensation.  See Hazan v. Gober, 
10 Vet. App. 511, 519 (1992).  Determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating, and (2) 
a review of all the evidence of record to determine when an 
increase in disability was "ascertainable."  Id. at 521.  

In sum, the Board must determine the date of receipt of the 
appellant's claim for increase in rating, and then determine 
the date when it became factually ascertainable that his 
service-connected left ankle disability, increased in 
severity to an extent warranting a 20 percent disability 
rating.  

VA regulations provide that any "communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by" VA may be considered an informal 
claim. 38 C.F.R. § 3.155(a) (2008).  On receipt of an 
informal claim, if a formal claim has not already been filed, 
an application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  Id.  

In this case, on October 23, 2000, the Veteran submitted an 
informal claim for an increased rating for his left ankle 
disability, which at that time was evaluated as 10 percent 
disabling.  In response, the RO did not provide an 
application to the Veteran to file on the matter; however, 
the RO addressed the informal claim in a May 2001 rating 
decision, in which the RO granted a 20 percent rating 
effective October 23, 2000.  

Thus the essential question here is whether the Veteran is 
entitled to an effective date earlier than October 23, 2000 
for the assignment of a 20 percent disability rating for left 
ankle disability.  
  
After the informal claim of October 23, 2000, there are no 
formal claims from which to look back one year for a prior 
informal claim.  Therefore, October 23, 2000 is considered 
the date of receipt of the claim for increase.  Prior to that 
date, the issue of the rating for that disability was 
previously last addressed in an April 1999 rating decision, 
which granted service connection for the left ankle 
disability and assigned a 10 percent rating.  As the Veteran 
did not timely appeal that decision, it became final. 38 
U.S.C.A. § 7105.  Thus, the effective date for any later 
increase in the 20 percent schedular rating must be 
determined in relation to a new increased rating claim.

During the period between the date of the April 1999 rating 
decision and prior to October 23, 2000, there are no 
communications indicating an intent to apply for benefits 
based on a claim for an increased rating for the left ankle 
disability. 
 
In determining whether an earlier effective date may be 
granted, the Board must review the record to determine 
whether an ascertainable increase in disability warranting a 
grant of a 20 percent disability rating occurred within one 
year prior to the date of the claim was received, October 23, 
2000.  

There is no competent evidence dated or received within that 
period on which to determine whether an ascertainable 
increase in disability occurred for the left ankle disability 
warranting a grant of a 20 percent disability rating.  There 
is a May 18, 2000 podiatry consultation report, but that did 
not address the Veteran's left ankle disability.
 
There is no other medical evidence during the period within 
one year prior to October 23, 2000, on which to premise an 
earlier effective date than the one now in effect.  That is, 
during the period beginning October 23, 1999 (one year prior 
to the date of claim on October 23, 2000), there is no 
medical evidence making it ascertainable that an increase 
occurred.  There simply are no medical records at all from 
that period addressing the condition of the left ankle.  

The legal rules on this are clearly articulated and do not 
allow for discretion in meeting the criteria for an increase 
to 20 percent at an earlier date.  Therefore, an effective 
date earlier than October 23, 2000 for the grant of a 20 
percent disability rating is not warranted based on the 
evidence of record.  The governing legal authority for 
establishing effective dates relies on very specific rules, 
and VA is bound by that authority.  See 38 C.F.R. §§ 
3.157(b), 3.400(o)(2).  


ORDER

Entitlement to an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) for left ankle disability is denied.

Entitlement to an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) for bilateral foot disability is denied.

Entitlement to TDIU is denied.

An effective date prior to October 23, 2000 for the grant of 
a 20 percent schedular disability rating for a left ankle 
disability, is denied.




REMAND

Pursuant to the Court remand discussed above, in October 2006 
the Board remanded the claim on appeal to the RO for the RO 
to accomplish certain actions including further development.  
The Board further ordered that after completion of that 
development, the RO was to readjudicate the issue of 
entitlement to an increased rating for bilateral foot 
disability, currently evaluated as 30 percent disabling, on 
the basis of a schedular evaluation.  If that claim remained 
denied, the RO was to issue an appropriate supplemental 
statement of the case on the matter.  
 
Review of the claims file shows that pursuant to the Board's 
October 2006 Remand,  additional evidence relevant to this 
claim was subsequently added to the claims file, and the 
matter has not been readjudicated with a supplemental 
statement of case.  Given that the Board appropriately 
instructed the RO to issue a supplemental statement of the 
case following the directed development, and given that the 
Veteran did not waive his right to have the RO initially 
consider this additional evidence, the claim must be returned 
to the RO for issuance of a supplemental statement of the 
case.  See 38 C.F.R. §§ 19.9, 19.31, 19.37, 20.800, 
20.1304(c) (2008); see also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003); Stegall v. West, 11 Vet. App. 268 (1998).

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

While the Court's February 2006 Memorandum Decision made no 
determination as to whether VA adequately complied with the 
duty to notify and assist as required under the VCAA, 
pertinent caselaw has provided guidance as to the exact 
nature and extent of these duties.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  The RO 
should ensure compliance with the pertinent caselaw. 



Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the 
appellant is issued a VCAA letter 
appropriate for his claim for an increased 
rating for bilateral foot disability, 
currently evaluated as 30 percent 
disabling, on the basis of a schedular 
evaluation.  The letter must provide the 
notices required under the relevant 
portions of the VCAA, its implementing 
regulations, and pertinent caselaw.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005); See also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006), and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO must review the record since 
the August 2003 supplemental statement of 
the case, and readjudicate the issue of 
entitlement to an increased rating for 
bilateral foot disability, currently 
evaluated as 30 percent disabling, on the 
basis of a schedular evaluation.  If any 
benefit sought remains denied, the veteran 
and his representative (if he designates 
one) should be issued an appropriate 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration. The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


